Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive.
Applicant argues that Drespling does not teach a position sensor that “the movement signal is a continuous analog signal.”  By virtue of Drespling’s position sensor being magnetic there is a continuous signal.  A magnet sensor is constantly determining the strength of the magnetic waves which increase or decrease based upon the closeness of the target.  Therefore, Drespling reads on this claim language.  Additionally, there are few types of signals.  Determining which signal to use is thus based upon the conditions in which the position sensor will be used.
Applicant also argues that Lippelt’s invention is only concerned with open and closed positions.  However, using Drespling’s Hall Effect sensor is a further benefit to the Lippelt’s position sensor.  Furthermore, there is no teaching in Lippelt to suggest away from the use of a Hall Effect sensor.
As Applicant has recognized, the structure disclosed in claim 1, is the same as Lippelt-–Drespling combination and can therefore perform the method described in claim 14.  
Information Disclosure Statement (IDS)
The prior art in the IDS dated 02/28/2022 has been struck-through because there is not English translation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–4 and 6–18 are rejected under 35 U.S.C. 103 as being unpatentable over Lippelt (US PGPub 20030194481 A1) in view of Drespling et al. (USPN 9057628 B2).
Regarding Claim 1, Lippelt discloses a valve module stroke detection system, comprising: an adhesive valve module (20) having a reciprocating valve pin (32), the pin reciprocating in a first direction by application of a compressed gas on one side of a piston and reciprocating in a second opposite direction (Para. 36), the reciprocating pin having a portion in an adhesive flow path (40); a sensed element (35) on the valve pin, the sensed element disposed outside of the adhesive flow path (Fig. 3); a sensor (52) positioned outside of the adhesive flow path (Fig. 2), the sensor configured to cooperate with the sensed element and generate a movement signal upon sensing a movement of the valve pin (Para. 43–44) and to generate a timing signal upon of the movement of the valve pin (Paras. 17 and 49); a processor (200) to process the movement signal and the timing signal (Paras. 47 and 49); and a recording medium to record the movement signal and the timing signal.  Paragraph 13 describes plotting the position of the valve over a period of time.  In order for this to occur a recording medium must exist.  Lippelt does not disclose “wherein the sensed element is a magnet and the sensor is a Hall effect type sensor, and wherein the movement signal is a continuous analog signal corresponding to the position of the sensed element.”
Drespling et al. teaches a Hall Effect sensor (1) in order to increase the accuracy of locating the valve position (Col. 3, Lines 19–23).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the sensor of Lippelt with a position sensor which includes the Hall Effect as taught by Drespling in order to increase the accuracy of locating the valve position.
Per the Lippelt-–Drespling combination Drespling’s position sensor 1 found in figure 2, replaces Lippelt-’s position sensor 52.  Additionally, the associated magnet is located within Lippelt’s piston 35.
The Lippelt-–Drespling combination teaches a Hall-Effect sensor where the movement signal is a continuous analog signal corresponding to the position of the sensed element.  A magnetic position sensor continually senses the strength of the magnetic field.  As a result, a signal based upon the location of the sensed object is always produced.  
It would have been obvious to one having ordinary skill in the art before the time of filing to use a position sensor sending analog signals since it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP §2143(I)(E).  There are a finite number of signals which include analog or digital signals.  The decision to use either would be a design choice based upon the needs of the invention.
Regarding Claim 2, Lippelt discloses an indicator (81) to indicate a state of the valve being open or closed.  Lippelt discloses an opening 81 through which the state of the valve can be observe.  Para. 42
Regarding Claim 3, Lippelt discloses the indicator is local to the adhesive valve module.  In order to view the state of the valve, the indicator must be located closely to the adhesive valve module. Para. 2.
Regarding Claim 4, Lippelt discloses the indicator (display device) is remote from the adhesive valve module.  Para. 50
Regarding Claim 6, Lippelt discloses the processor is configured to determine a baseline conditions for the valve module.  As described in paragraph 27 where the predetermined conditions are the baseline.
Regarding Claim 7, Lippelt discloses the processor is configured to compare the movement signal and the timing signal to the baseline conditions for the valve module to establish a comparative movement value and a comparative timing value.  Paras. 11–13 and 27
Regarding Claim 8, Lippelt discloses the comparative movement value and the comparative timing value are stored in a medium.  Para.  47, where the processor 200 is programmable which means that there must be a way to store the comparative information of the movement and the time.
Regarding Claim 9, Lippelt discloses a plurality of adhesive modules (70a–70d), each adhesive module having a respective sensed element on its respective valve pin and a respective sensor, each configured to cooperate with its sensed element, wherein comparative movement values and comparative timing values are generated and stored for each of the plurality of adhesive modules.  Para.47.
Regarding Claim 10, Lippelt discloses the movement signal and timing signals and the comparative movement and timing values are determined for each valve module sequentially.  Para.47.
Regarding Claim 11, Lippelt discloses the comparative movement and timing signals and the comparative movement and timing values are used to develop trend data.  Para. 13.
Regarding Claim 12, Lippelt discloses the trend data is stored in a medium.  Paragraph 13 describes plotting the position of the valve over a period of time.  In order for this to occur a recording medium must exist.
Regarding Claim(s) 13, the structural limitation of the apparatus described in the claims is recited in claim 1.
Regarding Claim 14, the structural limitation of the apparatus described in the method is recited in Claim 14.  Accordingly, the method steps recited in claim 1 are necessarily those performed when making and/or using the device of Lippelt.
Regarding Claim 15, the structural limitation of the apparatus described in the method is recited in Claim 15.  Accordingly, the method steps recited in claim 9 are necessarily those performed when making and/or using the device of Lippelt.
Regarding Claim 16, Lippelt discloses including the step of establishing a queue and wherein the step of awaiting a second trigger high signal is awaiting a trigger high signal from a second valve module in the queue.  Paras. 46–49.
Regarding Claim 17, Lippelt discloses including the step of resetting the queue following monitoring the performance of all of the valve modules in the queue.  Paras. 46–49.
Regarding Claim 18, the structural limitation of the apparatus described in the method is recited in Claim 18.  Accordingly, the method steps recited in claim 9 are necessarily those performed when making and/or using the device of Lippelt.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753